Case 2:21-mc-00002-JRG Document 61 Filed 03/26/21 Page 1 of 3 PageID #: 2752




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 HMD GLOBAL OY,                                    §
                                                   §
        Movant,                                    §
                                                   §          C.A. No. 2:21-mc-00002-JRG
 v.                                                §
                                                   §
 ACACIA RESEARCH CORPORATION,                      §
                                                   §
           Respondent.                             §
                                                   §

                               JOINT MOTION TO DISMISS

       In the underlying case related to this miscellaneous matter, Cellular Communications

Equipment LLC v. HMD Global Oy, Case No. 2:20-CV-78-JRG (E.D. Texas), Movant HMD

Global Oy (“HMD Global”) and the Plaintiff in the underlying matter, Cellular Communications

Equipment LLC (“CCE”) have resolved CCE's claims for relief asserted against HMD Global in

that case and jointly filed a motion to dismiss. Accordingly, the parties to this matter, HMD Global

and Respondent Acacia Research Corporation (“ARC”) respectfully submit this Joint Motion to

Dismiss.

       HMD Global and ARC, through their attorneys of record, request the Court to dismiss all

claims asserted by HMD Global against ARC without prejudice, and all claims asserted by ARC

against HMD Global without prejudice, with each party to bear their own attorneys’ fees, costs of

court, and expenses, subject to the Court’s retention of jurisdiction for the limited purpose of

enforcing the parties’ settlement agreement.
Case 2:21-mc-00002-JRG Document 61 Filed 03/26/21 Page 2 of 3 PageID #: 2753




Dated: March 26, 2021                         Respectfully submitted,

 /s/ Jeffrey R. Bragalone                   /s/ Deron R. Dacus (with permission)
 Jeffrey R. Bragalone (lead attorney)       Deron R. Dacus
 Texas Bar No. 02855775                     State Bar No. 00790553
                                            The Dacus Firm, P.C.
 BRAGALONE OLEJKO SAAD PC                   821 ESE Loop 323, Suite 430
 2200 Ross Avenue                           Tyler, TX 75701
 Suite 4500W                                +1 (903) 705-1117
 Dallas, TX 75201                           +1 (903) 581-2543 facsimile
 Tel: (214) 785-6670                        ddacus@dacusfirm.com
 Fax: (214) 785-6680
 jbragalone@bosfirm.com                     Matthew S. Warren (California Bar No.
                                            230565)
 ATTORNEYS FOR RESPONDENT                   Jen Kash (California Bar No. 203679)
 ACACIA RESEARCH CORPORATION                Erika Warren (California Bar No. 295570)
                                            Warren Lex LLP
                                            2261 Market Street, No. 606
                                            San Francisco, California 94114
                                            +1 (415) 895-2940
                                            +1 (415) 895-2964 facsimile
                                            20-78@cases.warrenlex.com

                                            ATTORNEYS FOR DEFENDANT HMD
                                            GLOBAL OY




                                        2
Case 2:21-mc-00002-JRG Document 61 Filed 03/26/21 Page 3 of 3 PageID #: 2754



                             CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule CV-7(h), (i), I certify that counsel for ARC conferred with counsel

for HMD Global via email exchanges and, as reflected in the body of the Motion, the Parties agree

to the form and substance of the Motion, the Motion is unopposed, and the parties jointly submit

it to the Court.

                                                     /s/ Jeffrey R. Bragalone
                                                     Jeffrey R. Bragalone




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3).

                                                     /s/ Jeffrey R. Bragalone
                                                     Jeffrey R. Bragalone




                                                3
